r




     2


     4

     5

     6                           UNITED STATES DISTRICT COURT
    .7                         CENTRAL DISTRICT OF CALIFORNIA
     8
         II ~'~D STATES OF A1V~RICA,
     9
    10                                 PlaintifF,         CASE NO.s~ G~ ,~ — ~~~7~"CtVS
    11                          v.
    12                                                    ORDER OF DETENTION
           ~~2deAic~v ,S,~y-~j,~ g v ~~roZ GU~fq~
    13
                         G~fzh'~h~
    14          ~ ~'~ L~r~fhf M~(~Z~ Defendant:
    15
    16                                                    I.
    17        A.(~ On motion ofthe. Government in a case allegedly involving:
    18             ~1. (Jl a crime of violence.
    19             2. O     an offense with maximum sentence of life imprisonment or death.
    20             3.()     a narcotics or controlled substance offense with maximum sentence
    21                      often or more years .
    22            4.()      any felony -where the defendant has been convicted oftwo or more
    23                      prior offenses described above.
    24            5.()      any felony ghat is not otherwise a crime of violence that involves a
    25                      minor victim, or possession or use ofa firearm or destructive device
    26                      or any other dangerous weapon, or a failure to register under 18
    27                      U.S.0 § 2250.                                                 .
    28       B.(v~ On motion by the Government /()on Court's own motion, in a case

                                 ORDER OF DETENTION AF!'ER FIEARING(18 U.S.C. §3142(1))

         CR-94 (06/07)                                                                        Page 1 of4
     1                      allegedly involving:
     2            (~ On the.further allegation by the Government of
     3              1.(~ a serious risk that the defendant will flee.
  4                2.()        a serious risk that the defendant will:
     5                   a.()obstruct or attempt to obstructjustice.
     6                   b.()threaten, injure, or intimidate a prospective ~ witness or juror or
     7                         attempt to do so.
  8            C. The Government(✓~is/()is not entitled to a rebuttable presumption that no
 9                 condition or combination ofconditions will reasonably assure the defendant's
 10                appearance as required and the safety ofany person or the community.
 11

 12                                                        I1~

13            A.(~         The Court finds that no condition or combination of conditions will
14 .                       r asonably assure:
15                 1.(        the appearance ofthe defendant as.required.
16                      (~ and/or
17                2. (.~ the safety of any person or the community.
18            B.(~ The Court finds that the defendant has not rebutted by sufficient
19                         evidence to the contrary the presumption provided by statute.
20 I

21

22           The Court has considered:
23           A. the nature and circumstances ofthe offenses)charged, including whether the
24                offense is a crime ofviolence, a Federal crime ofterrorism, or involves a minor
25                victim or a controlled substance, firearm, explosive, or destructive device;
26           B. the weight of evidence against the defendant;
27           C. the history and characteristics ofthe defendant; and
28           D. the nature and seriousness ofthe danger to any person or to the community.

                                   ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(1))

         CR-94(06/07)                                                                      Page 2 of
      1                                                         ~.
     2            The Court also has considered all the evidence adduced at the hearing and the
     3            arguments and/or statements of counsel, and the Pretrial                          Services
     4            Reportlrecommendation.
     5

     6                                                          V.
     7           The Court bases the foregoing findings)on the following:
     8           A.() As to flight risk:
     9                      UnF.~.~wh bn~i( ~-Gf.,~ ~ u~
 10

 11                         L~.c(; o~ ~~L ia~ ~j ~ G!d L

 I2
                            U~,~► ~,.~ d 6.~y~,,~.,~. rk¢~~.a ~~.
 13

 14

 15
16              B. O          As to danger:
17                         IN~~wG ~ ~'kc         q~,Uj~. ~+3n~1 ih       {~~ ~ec,~.,F ~..P ~~r~(i~-h~-'
                                                    d
18
19

20

21

22

23

24                                                            VI.
25             A. ()         The Court finds that a serious risk exists that the defendant will:
26                        1. ()obstruct or attempt to obstruct justice.
27                        2. ()attempt to/ ( )threaten, injure or intimidate a witness or juror.
28

                                      ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))

          ~R-94 (06/07)                                                                             Page 3 of 4
       1       B. The Court bases the foregoing findings)on the following:
      2'

      3
      4

      5

      6

      7

      8

     9                                                 ~
                                                       ~
  10

 11 ~        A.IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
 12          B. IT IS FURTHER ORDERED that the defendant be committed to the custod
                                                                                                     y
 13              ofthe Attorney General for confinement in a corrections facility separate, to
 14              the extent practicable, from persons awaiting or serving sentences or being
 15              held in custody pending appeal.
 16         C. IT I5 FUR.THER ORDERED that the defendant be afforded reason
                                                                            able
 17             opportunity for private consultation with counsel.
 18         D. IT IS FURTHER ORDERED that, on order ofa Court ofthe United
                                                                                      States
 19             or on request ofany attorney for the Government,the person in charge
                                                                                         ofthe
20 ~            corrections facility in which the defendant is,confined deliver the defend
                                                                                           ant
21              to a United States marshal for the purpose ofan appearance in connection
22              with a~court proceeding.
23

24

25
26 DATED: ~ I ~ ~.

27
28

                              ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

      CR-94(06/07)
                                                                                        Page 4 of4
